Citation Nr: 1136757	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include dermal hypersensitivity.

2.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990, from February to June 1991, and from February 2003 to November 2004. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland , Ohio .

In November 2009, the Board remanded the claims for further development.

The issues of entitlement to service connection for ulnar nerve paralysis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Competent medical evidence shows that dermal hypersensitivity is related to an in-service skin rash.

2.  Competent medical evidence preponderates against finding that the claimant currently has, or has had any of the following due to service since he filed his claim in September 2008: pes cavus, bilateral metatarsalgia, a left calcaneal spur, status post left heel trauma, a plantar strain, and a left flexor digitorum brevis muscle strain.

3.  There is clear and convincing evidence that the Veteran's statements regarding in-service active duty foot symptomatology are not credible.

4.  The preponderance of competent and credible evidence shows no nexus between post-active duty diagnoses of any bilateral foot disorder, to include bilateral plantar fasciitis, bilateral pes planus, and a right plantar calcaneal spur, and the appellant's military service.


CONCLUSIONS OF LAW

1.  Dermal hypersensitivity incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A bilateral foot disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a skin disorder, to include dermal hypersensitivity

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

The Veteran's service treatment records show that in February 2004 he had had red spotty rashes on his legs and feet manifested by burning itching for the past few weeks.  In a January 2005 health questionnaire for dental treatment, the appellant reported that he used skin allergy medications.  The December 2010 VA examiner diagnosed dermal hypersensitivity.  The examiner noted that the disorder was documented in the service treatment records and that the current disorder was continuation of the one in service.  As there is no competent evidence to the contrary, service connection for dermal hypersensitivity is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Entitlement to service connection for a bilateral foot disorder

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2008 and September 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issue was most recently readjudicated in a January 2011 supplemental statement of the case.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service and VA treatment records.  Pursuant to the November 2009 remand, the RO obtained additional VA treatment records and afforded the claimant a VA examination.  The RO asked the appellant in September 2010 correspondence whether he underwent an Army Physical Evaluation Board, and to submit or authorize the release of any private treatment records.  The claimant did not respond.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103. There is no further duty to assist the appellant with regard to obtaining any existing private treatment records.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.


Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2010).  ACDUTRA includes full-time duty performed for training purposes by members of the Army Reserves.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2010). Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In the case of a veteran who was engaged in combat with enemy forces during a period of war, VA shall accept as sufficient proof of service connection such satisfactory lay or other evidence of service incurrence if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Service connection of such a disease or injury may be rebutted by clear and convincing evidence to the contrary.  Id.

The effect of 38 U.S.C.A. § 1154 is that service connection will not be precluded for combat veterans simply because of the absence of notation of a claimed disability in the official service records.  The law, however, does not create a presumption of service connection, and service connection remains a question which must be decided based on all the evidence in the individual case.  Libertine v. Brown, 9 Vet. App. 521 (1996); Smith v. Derwinski, 2 Vet. App. 137 (1992).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit articulated a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).  Initially, VA must determine whether a veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then that veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of that veteran's evidence to be judged standing alone and not weighed against contrary evidence.

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the United States Court of Appeals for Veterans Claims (the Court) found that, in determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran."

VA must then determine if the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service," again without weighing that veteran's evidence with contrary evidence.  Collette, 82 F.3d at 392-93.  If these two inquiries are met, VA "shall accept" the veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  At this point, a factual presumption arises that the alleged injury or disease is service-connected.  Id.

It is in the third step under Collette that VA is to weigh evidence contrary to that which established the presumption of service connection.  If VA meets its burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is then rebutted.

Analysis

The Veteran filed his claim for a bilateral foot disorder in September 2008.

Pes cavus, bilateral metatarsalgia, a left calcaneal spur, status post left heel trauma, plantar strain, and left flexor digitorum brevis muscle strain have been diagnosed.  Mild asymptomatic pes cavus was diagnosed on the March 1989 entrance examination.  A November 2005 VA treatment record shows an assessment of bilateral metatarsalgia, but a November 2006 VA treatment record reveals that metatarsalgia resolved with padded orthotics.  Following VA treatment in February 2008 the impression was history of metatarsalgia.  Another February 2008 VA treatment record contains assessments of status post left heel trauma, plantar strain, and left flexor digitorum brevis muscle strain.

The available evidence of record, to include the VA treatment records dated since 2008 and the December 2010 VA examination report do not show that the Veteran currently has, or has had any of the following since he filed his claim in September 2008: pes cavus, bilateral metatarsalgia, a left calcaneal spur, status post trauma left heel, plantar strain, and left flexor digitorum brevis muscle strain.  VA treatment records since September 2008 only show diagnoses of bilateral plantar fasciitis and bilateral pes planus.  The December 2010 VA examiner only diagnosed bilateral plantar fasciitis.  X-rays of the feet in December 2010 revealed normal findings.  A right ankle X-ray revealed a plantar calcaneal spur.  Accordingly, in light of the United States Court of Appeals for Veterans Claims' decision in Degmetich, the Board will only address the latter diagnoses.   

Turning then to the question of to entitlement to service connection for bilateral plantar fasciitis, bilateral pes planus, and a right plantar calcaneal spur, the Veteran testified at the April 2009 hearing before the undersigned that he first had foot symptomatology during his last period of active duty, i.e., the period between February 2003 and November 2004.  He alleges that he was issued and required to wear ill-fitting boots.  Hearing Transcript, pages 13-20.  

Significantly, the service treatment records reveals no complaints, findings or diagnoses pertaining to a foot disorder in-service prior to January 2007 except for the pes cavus noted on the March 1989 entrance examination.  At his January 2005 separation examination, the appellant's feet was clinically evaluated as normal.  There is no evidence from the appellant's last tour of active duty that he had a foot disorder due to ill fitting boots.  

The Veteran was given a temporary physical profile for bilateral plantar fasciitis in January 2007, and he was given a permanent profile for that disorder in February 2009.

In adjudicating a claim, the Board must assess the competence and credibility of a veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran is competent to report that he experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency to report symptoms, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Buchanan, 451 F.3d at 1337 (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

After considering all the evidence of record, the Board finds the preponderance of the most probative, competent and credible evidence is against finding a nexus between the appellant's service and any current diagnoses of a bilateral foot disorder, to include bilateral plantar fasciitis, bilateral pes planus, and a right plantar calcaneal spur. 

Regarding the Veteran's alleged active duty foot symptomatology, the claimant's report of such symptomatology is incredible when viewed against the totality of the entire evidence of record.  Service treatment records from the last period of active duty are silent for any complaints, finding or diagnosis of a foot disorder.  Although the appellant reported to the December 2010 VA examiner that right foot plantar fasciitis was diagnosed in 2003, he testified at the Board hearing that he was never placed on a physical profile during that period of active duty, and he intimated that he never sought treatment for any foot symptomatology.  Hearing transcript, page 14.  

Equally important from a credibility perspective is the fact that at his separation examination, i.e., a time when the appellant was not engaged in combat, the claimant reported a vast array of very specific physical problems.  Yet, he specifically denied having any foot trouble.  He denied having any history of foot trouble, to include any history of pain, corns, or bunions.  Moreover, as noted his feet were specifically found to be clinically normal.  Hence, the Veteran's failure to report any complaints pertaining to a foot disorder damages the credibility of any assertion that a chronic foot disorder was present either in-service or at discharge.  Moreover, as noted, at separation examination his feet were normal.  The absence of complaints of findings of a foot disorder at separation is very persuasive evidence that one was not present then or during service.

The only evidence concerning an in-service foot symptomatology comes from the claimant himself.  Because they were prepared contemporaneously with service, the Board assigns far greater weight to the negative service treatment records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by a veteran).  The appellant's service treatment records from his periods of active duty are more reliable than the Veteran's current unsupported assertion made in connection with a claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In short, the Board places great weight on the fact that his active duty service treatment records show no treatment for foot symptomatology and no complaints of foot pain at separation.  For the reasons discussed, the Board finds not credible any assertion claiming a history of chronic foot symptomatology while on active duty.

The undersigned acknowledges that in November 2009, the Board granted entitlement to service connection for posttraumatic stress disorder.  The basis for that award was, in part, a finding that the appellant's claim of exposure to an improvised explosive device was credible.  While the Veteran may have indeed "sucked [the foot pain] up" Hearing Transcript, page 14, while in Iraq, it is relevant to note that he has never alleged that any current foot disorder is due to combat service.  Rather, he merely asserts that he was issued ill-fitting desert boots to use while serving in Iraq.   Id. at 13-16.  

As noted, the Veteran had no complaints of foot pain at separation.  The appellant had multiple opportunities to report a history of foot problems while he was on active duty, and while not engaged in combat.  The Board finds that the appellant's specific denial of any history of foot trouble at separation to be clear and convincing evidence that he did not incur a foot injury or disease during active duty.

The Board also finds the Veteran's credibility lacking as to his report of continuity of symptomatology.  The appellant did not report any foot pain during active duty.  He did not claim any foot pain until about eleven months after his last period of active duty.

The Board has reviewed all the evidence of record to include service and VA treatment records, and the VA examination reports.  These records do not include any opinion linking bilateral pes planus or a right plantar calcaneal spur to service.  These records also do not reveal any competent evidence of bilateral pes planus or a right plantar calcaneal spur during active duty.  

As for bilateral plantar fasciitis, at the December 2010 VA examination the Veteran reported that he was diagnosed with right plantar fasciitis in 2003 and that within a month his left foot also began to hurt.  It is evident that the examiner's notation was merely the recordation of a history offered by the appellant alone.  Indeed, the Veteran testified that he did not receive any foot treatment during 2003.  If that testimony is true, he could not have diagnosed with right foot plantar fasciitis in 2003 by a medical professional.  Moreover, his service treatment records do not reveal a diagnosis of plantar fasciitis in 2003.  Therefore, the lay history provided to the examiner is incredible.  Hence, while the VA examiner diagnosed bilateral plantar fasciitis, and while that examiner opined that the Veteran's current disorder was continuation of an in-service disorder, the appellant's lack of credibility on this subject negates the probative value of that examiner's opinion.  Simply put, the bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board is mindful that a medical opinion will not be rejected solely on the rationale that it was based on history given by the claimant without first testing credibility of the history on which it was based.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Board, however, gives the opinion of the VA examiner no weight regarding whether his current bilateral plantar fasciitis is related to his periods of active duty because it was based on the appellant's medical history that, as discussed above, the Board finds incredible.  Additionally, his opinion is not supported by any service treatment records showing a diagnosis of plantar fasciitis during a period of active duty.  

There are reserve and National Guard treatment records showing that the Veteran was given a temporary physical profile for bilateral plantar fasciitis in January 2007 and he was given a permanent profile for that disorder in February 2009.  To the extent that the 2010 VA examiner opined that the diagnosis of bilateral plantar fasciitis was a continuation of the diagnosis documented in these service treatment records, there is no competent or credible evidence that the Veteran had a foot injury or disease during a period of active duty for training.  There likewise is no evidence of a foot injury while the appellant performed inactive duty for training.  Indeed, the appellant has not even made offered such an allegation.

There is no other competent or credible evidence linking the bilateral plantar fasciitis to active service.  

The only other evidence linking the bilateral foot disorder to active service is the statements and testimony of the Veteran.  Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Significantly, however, pes planus and plantar fasciitis, are not disorders for which lay witnesses are competent to identify the etiology of the disability.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statements and testimony.  While the appellant can attest to factual matters to which he has first-hand knowledge, e.g., foot pain, he is not competent to state that he has a foot disorder due to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence addressing the etiology of any foot disorder.  

While the Veteran now has a bilateral foot disorder, with the preponderance of competent and credible evidence not linking the disease to service, the benefit sought on appeal cannot be granted.

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for dermal hypersensitivity is granted.

Entitlement to service connection for a bilateral foot disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


